

	

		II

		109th CONGRESS

		2d Session

		S. 2480

		IN THE SENATE OF THE UNITED STATES

		

			March 29, 2006

			Mr. Bennett (for himself

			 and Mr. Leahy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend the Fairness to Contact Lens Consumers Act with

		  respect to the availability of contact lenses.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Contact Lens Consumer Protection

			 Act.

		2.Contact lens

			 consumer protectionThe

			 Fairness to Contact Lens Consumers Act (15 U.S.C. 7601 et seq.) is amended by

			 inserting after section 7, the following new section:

			

				7A.Policy

				regarding the availability of contact lenses

					(a)In

				GeneralA manufacturer shall make any contact lens the

				manufacturer produces, markets, distributes, or sells available in a

				commercially reasonable and nondiscriminatory manner to—

						(1)prescribers;

						(2)entities

				associated with prescribers; and

						(3)alternative

				channels of distribution.

						(b)Exclusion

						(1)In

				generalFor purposes of this section, the term contact

				lens does not include lenses that are described in paragraph (2).

						(2)Lenses

				describedThe lenses described in this paragraph include—

							(A)rigid gas

				permeable lenses;

							(B)bitoric gas

				permeable lenses;

							(C)bifocal gas

				permeable lenses;

							(D)keratoconus

				lenses;

							(E)custom soft toric

				lenses; and

							(F)any other custom

				designed lenses that are manufactured for an individual patient and are not

				mass marketed or mass produced.

							(c)DefinitionsIn

				this section:

						(1)Alternative

				channels of distributionThe term alternative channels of

				distribution means any mail order company, Internet retailer, pharmacy,

				buying club, department store, or mass merchandise outlet, without regard to

				whether the entity is associated with a prescriber, unless the entity is a

				competitor as defined in paragraph (2).

						(2)CompetitorThe

				term competitor means an entity that manufactures contact lenses

				and sells the lenses in direct competition with another manufacturer.

						(3)ManufacturerThe

				term manufacturer includes the manufacturer and the parent company

				of the manufacturer, and any subsidiaries, affiliates, successors, and assigns

				of the manufacturer.

						(d)Safe Harbor for

				ManufacturersNothing in this section shall be deemed to impose

				on a manufacturer an obligation to—

						(1)sell to a

				competitor;

						(2)sell contact

				lenses to different contact lens distributors or customers at the same price,

				consistent with applicable Federal law;

						(3)open or maintain

				any account for a seller who is not in substantial compliance with this

				Act;

						(4)decide whether to

				sell to a low volume account directly or through a distributor; or

						(5)make available to

				sellers in all geographic areas lenses that are being test marketed on a

				limited basis in one geographic area.

						(e)RulemakingThe

				Federal Trade Commission shall prescribe rules to carry out this section in the

				same manner as set forth under section 8 of this Act and any rule prescribed

				under this section shall take effect not later than 60 days after the date of

				the enactment of this Act.

					(f)ViolationsAny

				violation of this section or the rules required under subsection (e) shall be

				treated in the same manner as provided for under section 9 of this

				Act.

					.

		

